Citation Nr: 0628787	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-10 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
migraine headaches.

2.  Entitlement to an initial compensable evaluation for cyst 
of the right wrist.

3.  Entitlement to an initial compensable evaluation for cyst 
of the left wrist.

4.  Entitlement to an extraschedular evaluation for status 
post Austin bunionectomy residuals under 38 C.F.R. § 
3.321(b)(1) (2005).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1997 to July 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, granted service 
connection at a noncompensable disability rating for the 
veteran's migraines.  In February 2005, the Board remanded 
the case for additional development, and it is again before 
the Board for further appellate consideration.  

The issues of entitlement to a compensable evaluation for 
cysts of the right and left wrists and entitlement to an 
extraschedular evaluation for status post Austin bunionectomy 
residuals under 38 C.F.R. § 3.321(b)(1) (2005) are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The veteran's service-connected migraine headaches are not 
manifested by characteristic prostrating attacks averaging 
one in two months over the last several months.


CONCLUSIONS OF LAW

The criteria for a compensable disability rating for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.124a, Diagnostic Code 8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, August 2002, April 2003 and March 2005 letters 
satisfied the four elements delineated in Pelegrini.  Neither 
the veteran nor her representative has alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claims.  No further VA 
notice is therefore required with respect to her increased 
rating claim for migraines.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
effective date, if a higher disability rating is granted on 
appeal.  In Dingess, the Court declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Id. at 491.  Since a higher initial rating is being denied, 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  

Service medical records, VA medical records and examination 
reports and lay statements have been associated with the 
record.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's increased rating claim for migraines and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the increased 
rating claim for migraines discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Since the present appeal 
arises from an initial rating decision, which established 
service connection and assigned the initial disability 
ratings, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The appellant contends that her service-connected migraine 
headaches are more severe than her assigned noncompensable 
disability rating suggests.  She asserts that she is eligible 
for a compensable rating for her service-connected migraines.

The veteran's service-connected migraines are rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  To receive a 10 
percent disability rating for migraines, the medical evidence 
must show characteristic prostrating attacks averaging one in 
two months over the last several months. 

Service medical records show that the veteran was treated for 
migraine headaches and prescribed medication while in 
service.  In January 2001, the veteran reported having 
headaches every week to two weeks, with nausea and mild 
photophobia.  These decreased with taking medication and 
lying down in a dark room.  The assessment was mixed 
headaches.  A May 2001 treatment record shows the veteran 
reported a history of migraines for two and a half to three 
years, and that the headaches began across her forehead and 
included nausea and sensitivity to light, but no tunnel 
vision.  She indicated her medication was not working and she 
was given a new medication.  Again, the assessment was mixed 
headaches.  A February 2002 treatment record reflects an 
assessment of classic migraines headaches but the veteran 
reported that she had no visual disturbances, aura or 
photophobia.  She reported that the medication she was taking 
when she got migraines was helping, however, she still had 
breakthrough pain and nausea.  She also reported having 
daily, small, mixed-type headaches, and the examiner 
indicated that she could possibly require daily medication.  

In a February 2003 VA neurological examination, the veteran 
reported having one 24 hour long headache per month, 
involving nausea and dull aching pain which she rated at 
9/10.  Occasionally, the headaches included blurring of 
vision, vomiting, photophobia and phonophobia.  She stated 
that she seeks out a dark room and quiet place, which often 
resolves the headache.  Another type of headache she reported 
was a dull ache which lasted two to three days and was not 
associated with nausea, vomiting or hearing changes.  These 
were occurring once a month and caused her to miss three days 
of work over the previous two months.  The diagnosis was 
common migraines with occasional episodic tension-type 
headaches, two to three per month.
The examiner stated that the veteran was experiencing 
migraines at a frequency of one per month and was clearly 
demonstrating the International Headache Society criteria for 
common migraines.  He opined that the veteran did not require 
prophylactic treatment but if her condition worsened to 
greater than one migraine per month, she would clearly 
benefit from prophylactic therapy.

A June 2005 VA neurological examination report reflected that 
the veteran had frontal headaches with radiation to the back, 
which started as a dull headache then progressed in severity, 
reaching 9/10 and 10/10 for pain.  The veteran reported 
having attacks with nausea, vomiting, photophobia and 
phonophobia, but no visual disturbances.  She reported 
feeling sick to her stomach prior to the onset of a headache, 
but could not define provoking factors, despite having kept a 
very strict diary of her headaches.  Initially the frequency 
was one headache per month, but at the time of the 
examination it was two to three per month.  She reported she 
was not missing work because of her light schedule, and was 
taking medications for the headaches.  The diagnosis was 
migraines with aura, the severity of which had increased over 
time. 

As noted above, the criteria for Diagnostic Code 8100 link 
the ratings for migraine headaches to two elements: severity 
and frequency.  It is not sufficient to demonstrate the 
existence of a particular frequency of headaches; the 
headaches must be of a specific prostrating character.  While 
the veteran has reported having attacks with nausea, 
vomiting, photophobia and phonophobia, there is no evidence 
that the veteran's headaches have been completely 
prostrating.  She has indicated she seeks out a dark quiet 
area which usually helps to relieve her headaches, but the 
evidence is against a finding that the attacks are 
characteristic prostrating attacks.  In this case, the Board 
finds that the intensity of the veteran's headaches have not 
been shown to rise to the level of prostrating migraines, 
such to warrant a rating of 10 percent under Diagnostic Code 
8100.

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's migraines have been persistently more severe 
than the extent of disability contemplated under the assigned 
rating at any time during the period of this initial 
evaluation.  There is no evidence of record that the 
veteran's service-connected migraines cause marked 
interference with employment, or necessitate frequent periods 
of hospitalization, as to render impractical the application 
of the regular schedular standards.  The Board is therefore 
not required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005).  Thus, the 
preponderance of the evidence is against the assignment of a 
compensable disability rating for the veteran's service-
connected migraine headaches.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

ORDER

Entitlement to an initial compensable evaluation for migraine 
headaches is denied.


REMAND

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date, if an 
extraschedular evaluation is granted or if a  compensable 
rating is granted for her bilateral wrist disability on 
appeal.  In order to comply with the holding in Dingess, 
supra, with regards to VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits, VA must 
provide such notice.  

Moreover, under the holding in Stegall v. West, 11 Vet. App. 
268 (1998), this case must be remanded again to ensure full 
compliance with the Board's February 2005 remand, that is, to 
obtain missing treatment records from MacDill Air Force Base 
(AFB) Clinic and for appropriate notice and development of 
consideration of an extraschedular evaluation for the 
veteran's status post Austin bunionectomy residuals.  In 
instruction paragraphs 1 and 5 of the February 2005 remand, 
the Board instructed VA to give notice and to consider 
entitlement to an extraschedular evaluation for the veteran's 
left foot disability under 38 C.F.R. § 3.321(b)(1), and to 
document its consideration.  This was not done and must be 
done on remand.

Similarly, in instruction paragraph 3 of the remand, the 
Board instructed VA to obtain any and all of the veteran's 
treatment records from the MacDill AFB Clinic; however, the 
request for these records limited the search criteria to the 
time period of March 1, 2002 through July 26, 2002.  The 
veteran has indicated that, after she was discharged from 
service on July 26, 2002, she was treated for her bilateral 
wrist disability at the MacDill AFB Clinic.  Such records 
must be sought on remand.

After receipt of medical records, if deemed necessary, the 
veteran should be scheduled for an orthopedic/ neurological 
examination to review the history of and ascertain the nature 
and severity of her service-connected bilateral wrist 
disability.  This is particularly true here, where this issue 
is from an initial rating.  Because the present appeal arises 
from an initial rating decision, which established service 
connection and assigned an initial disability rating, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson, 
supra. 

Accordingly, the case is REMANDED for the following action:

1. The VA must review the entire file and 
ensure that all notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the appellant a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date, if an 
increased rating (to include an 
extraschedular rating) is granted on 
appeal, as outlined by the Court in 
Dingess, supra, and (2) about the 
information and evidence not of record 
that would be necessary to substantiate 
entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
for the veteran's left foot disability. 
The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2. VA should attempt to obtain any and 
all missing medical records of treatment 
accorded the veteran from the MacDill AFB 
Clinic after her separation from service 
in July 2002.  If the records are 
unavailable, please have the provider so 
indicate.

3. After completion of 1 and 2 above, if 
further records are obtained and VA deems 
it necessary, the VA should make 
arrangements for the veteran to be 
afforded an orthopedic/neurological 
examination to determine the nature and 
extent of her service-connected bilateral 
wrist cysts.  The claims file, this 
remand, and new treatment records, if 
any, must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examination(s), and 
the reports should so indicate.  The 
examiner(s) should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-ray examination 
studies and range of motion, with or 
without pain.

The orthopedic/neurological examiner is 
to assess the nature and severity of the 
veteran's service-connected right and 
left wrist cysts in accordance with the 
latest AMIE worksheet for rating 
disorders of the wrist, to include 
ankylosis and arthritis.  The examiner 
should be provided with copies of the 
rating criteria for disorders of the 
wrists to assist in preparing a report 
addressing the nature and extent of the 
veteran's bilateral wrist disability.  
 
4. After completion of 1, 2, and 3 above, 
VA should readjudicate the appellant's 
claims, to include consideration of 
referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) for the 
veteran's service-connected left foot 
disability and staged ratings for her 
bilateral wrist disability.  If any 
determination remains unfavorable to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of her 
claims.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


